Citation Nr: 0209856	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from February 1979 to 
April 1983 with subsequent Naval Reserve service.

This appeal arises from a December 1998 decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for 
sleep apnea.  


FINDINGS OF FACT

1.  The appellant served on active duty from February 1979 to 
April 1983.

2.  Competent medical evidence does not establish that the 
appellant has sleep apnea that is causally related to the 
veteran's military service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 1132 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the Statement of the 
Case, Supplemental Statements of the Case, and Board remand 
issued during the pendency of the appeal, the appellant and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  A VA examination was conducted in March 
2002, and a copy of this report has been associated with the 
file.  Under these circumstances, the appellant has been made 
aware of the information and evidence needed to substantiate 
his claim, and there is no reasonable possibility that 
further assistance to the appellant will aid in 
substantiating his claim.  Further, in light of the above 
development, the Board finds that the obligation that the RO 
provide the claimant with any notice about how the 
responsibilities are divided between VA and the claimant in 
obtaining evidence is now moot.  For these reasons, further 
development to comply with the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001) 
is not warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

To establish a claim for service connection, the appellant 
must demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Epps v. Gober, 126 F.3d at 1468.  Medical 
evidence is required to provide the existence of a current 
disability and to fulfill the nexus requirement.  Id. at 
1467-68.

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b) (2001), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim may still be 
established pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App 488, 495-98 
(1997).

Service medical records are negative for any complaints or 
findings referable to a sleeping disorder.  Significantly, no 
complaints referable to a sleep disorder were reported at the 
time of the appellant's January 1979 entrance examination, 
and his November 1982 military separation examination.  He 
also denied any history of "frequent trouble sleeping" at 
the time of his July 1983 examination for entering the Naval 
Reserves and on subsequent annual physical examinations in 
1984 and 1985.

Post-service medical treatment records first reveal a 
diagnosis of sleep apnea in September 1987.  The appellant 
was hospitalized for a period of admission from September 
1987 to October 1987 at the University of Nebraska Medical 
Center.  Diagnoses included atrial flutter and sleep apnea.  
The appellant provided a history of "sleeping episodes" 
since "starting work in July."  He claimed that he would 
feel like he was daydreaming one minute before sleeping and 
then he would fall asleep for five minutes while standing or 
sitting.  He reported that he usually had two or three of 
these episodes per day.  Test results indicated sleep apnea 
of the obstructive type when the appellant was supine, but 
not when he was lying on his side.  Clinical correlation was 
that the appellant had rather striking sleep apnea which was 
apparently positionally related.  The appellant was referred 
to Lutheran Hospital for a formal sleep study.  A December 
1987 progress note reported that the appellant had a "long 
standing history of excessive daytime drowsiness" which 
"dates back to at least high school age, but has become much 
more prominent during the past year."  

Private treatment records from the Sleep Physiology Center 
revealed that the appellant was seen in September 1990 with a 
chief complaint of excessive daytime somnolence.  He claimed 
that he had had "some significant excessive daytime 
somnolence since 1987" and that "[t]hese have been going on 
for two years prior to that time."  He noted that, at that 
time, he thought it was caused by his heart medications.  The 
conclusion was, based on the clinical history, the 
development of symptoms, and the polysomnogram, the appellant 
appeared to have a severe degree of obstructive sleep apnea.

There are numerous additional medical treatment records, 
dated subsequent to the appellant's initial diagnosis of 
sleep apnea at the University of Nebraska Medical Center in 
September 1987, which reveal that he continued to be followed 
for treatment of sleep apnea.

A VA examination was conducted in March 2002.  The appellant 
stated that he was "not sure when he started having problems 
with any sort of sleep apnea."  He claimed that he could 
recall having a problem with fatigue and being tired all the 
time during high school.  He claimed that he remembered 
actually falling asleep during class quite a bit.  He could 
not identify this with necessarily lack of sleep or going to 
bed late.  He stated that this just continued to be a 
problem.  He reported that he fell asleep during service 
while he was on watch, and had been reprimanded on several 
occasions because he simply could not stay awake.  He claimed 
that he had been on a CPAP machine with some improvement, and 
had been taking Cylert, which was a stimulant, but that he 
still had problems with fatigue and falling asleep.  The 
examiner noted that the appellant was 6 feet 3 inches tall 
and weighed 230 pounds.  No further diagnostic studies for 
sleep apnea were done on the day of examination as the 
appellant's diagnosis had been well established.  Regarding 
the etiology of the appellant's sleep apnea, the examiner 
noted that 85 to 90 percent of the cases of sleep apnea were 
simply secondary to gross obesity.  However, obesity did not 
appear to be an issue or certainly a major factor in the 
appellant's case.  In fact, he reported that "it sounds as 
though, according to [the appellant], his symptoms have 
stemmed back as far as high school."  The examiner reported 
that:

It is not clear in reviewing the medical 
information and in asking the [appellant] as to how 
much of a factor his cardiac condition has in his 
apneic problem.  One would have to believe that 
this has played at least a small role in some of 
his apneic problems, but upon completion of his 
atrioseptal defect repair and the fact that he does 
have a pacemaker, I would have to believe that this 
has a very minimal effect in his apnea as a cause 
or as an aggravating factor.  The exact etiology of 
this individual's sleep apnea is quite unclear.  As 
mentioned earlier, in most cases it is due to 
obesity, but I do not believe this is the case in 
this individual, and in review of the records, I do 
not find anywhere where people are clearly 
convinced that obesity is clearly the issue in this 
individual either.  As to whether this started 
during his military career, it is hard to say when 
this really came about with the fact that this is 
probably a congenital type problem, but according 
to the [appellant] and when his symptoms presented, 
I would have to say that this apnea started prior 
to his military career and is not related to any 
situation, which may have occurred during his 
military career.

As reported above, service medical records are negative for 
any complaints or findings referable to a sleeping disorder.  
Sleep apnea was first diagnosed in September 1987, more than 
four years after the appellant's military separation, at 
which time he stated that the onset of sleeping problems was 
in July 1987.  Although he has also variously reported the 
onset of sleeping problems in either high school, during 
service, and soon after discharge, a significant portion of 
the medical evidence reports 1987 as the onset date.
In this regard, the only evidence contained in the claims 
file which would tend to establish that the appellant's sleep 
apnea is related to his period of military service is the 
appellant's own contentions.  Certainly statements made by 
the appellant contemporaneous to his medical treatment place 
the onset of symptoms either before service, during high 
school, or in 1985 or 1987, and with only one report of 
sleeping difficulties during service.  Regardless, as the 
appellant has not been shown to be a medical expert, he is 
not qualified to express an authoritative and probative 
opinion regarding any medical causation.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation or diagnosis of a 
particular condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995), citing Grottveit, in which the Court held that a 
veteran does not meet his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.  

Finally, to the extent that the March 2002 VA examiner stated 
that based on the veteran's statements of when the symptoms 
presented, he would say that the veteran's apnea started 
prior to the veteran's military service and was not related 
to the veteran's military service, the Board has considered 
whether the presumption of soundness on service entrance has 
been rebutted.  In this regard, the Board notes that pursuant 
to 38 U.S.C.A. § 1132, every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except for any defects, infirmities, or disorder 
noted at the time of examination for entry into service.  See 
also 38 C.F.R. § 3.306(a).  This presumption can only be 
overcome by clear and unmistakable evidence that such a 
disability existed prior to service and was not aggravated by 
service.  Id.; Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 
3.304(b) (2001).  In this case, the Board notes that the 
first diagnosis of sleep apnea was made several years after 
the veteran's discharge, and the March 2002 examiner clearly 
indicated that it was hard to say whether the veteran's sleep 
apnea started during the veteran's military service, and he 
also clearly based his date of onset on the veteran's 
recollections regarding symptomatology he experienced in high 
school.  He was unable to determine the etiology of the 
veteran's sleep apnea.  However, the veteran's service 
medical records, including his Naval Reserve records are 
completely silent for any complaints or findings in this 
regard.  The diagnosis of sleep apnea was not made until 
1987, and the veteran has also on several occasions placed 
the onset of symptomatology as recorded in treatment records 
as occurring after service.  The Board does not find the 
presumption of soundness on entrance to be rebutted by clear 
and unmistakable evidence in this regard.  However, even if 
the Board was to conclude that the presumption of soundness 
was rebutted based on the veteran's statements, the Board 
does not find evidence of any increase in severity or 
worsening of sleep apnea in service such that the presumption 
of aggravation would attach.  See 38 C.F.R. § 3.306 (2001).

For these reasons, the evidence is not so evenly balanced as 
to require application of the benefit of the doubt in favor 
of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  A preponderance of the evidence of record is against 
entitlement to service connection for sleep apnea.

ORDER

Entitlement to service connection for sleep apnea is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

